Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 16, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  151196                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  JAMES WADE,                                                                                                         Justices
           Plaintiff-Appellee,
  v                                                                 SC: 151196
                                                                    COA: 317531
                                                                    Iosco CC: 13-007515-NH
  WILLIAM MCCADIE, D.O. and ST. JOSEPH
  HEALTH SYSTEM, INC. d/b/a HALE ST.
  JOSEPH MEDICAL CLINIC,
           Defendants-Appellants.

  ____________________________________/

         On order of the Court, the application for leave to appeal the January 29, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether the 91-day extension provided in MCL 600.2912d(3) for filing
  an affidavit of merit applies where the plaintiff claims that the defendants did not produce
  all medical records within 56 days after receipt of the notice of intent as required by MCL
  600.2912b(5); (2) whether the defendants were obligated, under MCL 600.2912b(5), to
  explain to the plaintiff that certain records could not be produced because they had been
  destroyed; and (3) whether billing records are medical records for purposes of MCL
  600.2912b(5). The parties should not submit mere restatements of their application
  papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 16, 2015
           a0909
                                                                               Clerk